Citation Nr: 0313969	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran is currently diagnosed with nonactive Hepatitis A and 
B that first manifested during service.  


CONCLUSION OF LAW

Hepatitis A and B were incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The Board finds that the requirements under the new 
laws and regulations have been substantially met.  The RO 
provided the veteran with a copy of the November 1998 rating 
decision, December 1999 Statement of the Case, and April 2002 
Supplemental Statement of the Case (SSOC) which together have 
adequately informed the veteran of the evidence needed to 
substantiate his claim.  In correspondence dated in March 
2001, the RO provided the veteran with notice of the VCAA and 
the division of responsibilities between VA and the veteran 
in producing the information and evidence necessary to 
substantiate the claim.  The April 2002 SSOC provided the 
veteran with notice of the laws and implementing regulations 
of the VCAA.  The requirements of the notice provisions of 
the VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO and the Board have made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The RO obtained the veteran's service medical 
records and afforded the veteran a VA examination in March 
1998.  Under regulations issued after enactment of the VCAA, 
and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
Consistent with the new duty to assist regulations, after 
initially reviewing the veteran's claim on appeal, the Board 
determined that it was necessary to afford the veteran a VA 
examination and obtain a medical opinion on the identity and 
etiology of the claimed disability in order to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (2002).  
Accordingly, the Board afforded the veteran a VA examination 
in May 2003 and obtained a report on the examination results.  
The Board has not provided the veteran with notice of the VA 
examination results and the opportunity to submit additional 
argument or evidence in response to the new evidence pursuant 
to 38 C.F.R. § 20.903(b)(2002).  Given the outcome of this 
appeal, there is no prejudice to the veteran.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  The Board 
will not remand the case or obtain the veteran's waiver based 
on its assessment that service connection for the claimed 
disability is warranted.  

The May 2003 VA examination report shows that the examiner 
reviewed the veteran's service medical records.  The examiner 
noted that the veteran was diagnosed with hepatitis A in 
1972, and that there was evidence of hepatitis B positivity 
as early as in May 1998.  The examiner reported that the 
veteran had had episodically abnormal liver function tests.  
For example, the examiner noted that in March 1994, the 
veteran's SGOT [serum glutamic oxaloacetic transaminase] was 
150 with a normal range of 12-45, and his SGPT [serum 
glutamate pyruvate transaminase] was 77 with a range of 7-40.  
The examiner noted that a hepatitis A antibody test was 
positive in October 1972.  The examiner related that the 
veteran reported that sometime in 1972, he experienced severe 
abdominal pain, nausea, dark urine, and very light stool.  
The veteran reported that he was told that he had hepatitis.  
After a series of questions posed to the veteran, the 
examiner determined that the veteran had no current symptoms 
of liver disease.  Diagnostic and clinical tests were normal.  
In regard to clinical findings reported on the March 1998 VA 
examination report, the May 2003 VA examiner noted that the 
hepatitis B surface antigen was nonreactive, but the 
hepatitis B surface antibody was reactive.  Also, the 
hepatitis B core antibody, the hepatitis A virus IgM 
[immunoglobulin M] antibody, the AST [aspartate 
transaminase], and the hepatitis C antibody, were all 
negative.  The examiner provided diagnoses of previous 
evidence of infectious hepatitis (Hepatitis A), not currently 
active, evidence of hepatitis B, not currently active, and no 
evidence of hepatitis C.  The examiner commented that it was 
his opinion that both diseases (Hepatitis A and Hepatitis 
"C") were service connected, but currently there was no 
evidence of activity of disease, such as cirrhosis, chronic 
hepatitis, liver malignancy, or other chronic liver disease.

The Board reviewed the veteran's service medical records and 
the March 1998 VA examination report with the May 1998 
laboratory report.  The clinical findings cited by the May 
2003 VA examiner from those records are accurate. 

The competent medical evidence shows that the veteran is 
currently diagnosed with nonactive Hepatitis A and B.  The 
May 2003 VA examiner has linked the veteran's nonactive 
Hepatitis A and B to his military service.  The May 2003 VA 
examiner erroneously refers to Hepatitis C in his opinion 
statement, but it is very clear from the reported findings 
that he meant Hepatitis B.  The May 2003 VA examiner's 
opinion is definitive and based on review of the claims file 
and is found to be persuasive when considered with the rest 
of the evidence of record.  There is no medical evidence to 
the contrary.  For the reasons and bases provided above, the 
Board concludes that the evidence of record supports the 
veteran's claim and, accordingly, service connection for 
Hepatitis A and B is warranted.  


ORDER

Service connection for Hepatitis A and B is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

